Case 8:20-cv-00574-JSM-CPT Document 13 Filed 10/05/20 Page 1 of 2 PageID 197




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

DARRYL L. WILLIAMS,

       Plaintiff,

v.                                                        Case No: 8:20-cv-574-T-30CPT

ANDREW M. SAUL,
Commissioner of Social Security, and
NANCY A. BERRYHILL,
in her private capacity,

       Defendants.


                                           ORDER

       THIS CAUSE came on for consideration upon the Report and Recommendation

submitted by Magistrate Judge Christopher P. Tuite (Dkt. 12). The Court notes that

neither party filed written objections to the Report and Recommendation and the time for

filing such objections has elapsed.

       After careful consideration of the Report and Recommendation of the Magistrate

Judge in conjunction with an independent examination of the file, the Court is of the

opinion that the Magistrate Judge’s Report and Recommendation should be adopted,

confirmed, and approved in all respects.

       ACCORDINGLY, it is therefore, ORDERED AND ADJUDGED:

       1.     The Report and Recommendation (Dkt. 12) of the Magistrate Judge is

              adopted, confirmed, and approved in all respects and is made a part of this

              order for all purposes, including appellate review.
Case 8:20-cv-00574-JSM-CPT Document 13 Filed 10/05/20 Page 2 of 2 PageID 198




      2.     Plaintiff’s request to appeal in forma pauperis (Dkt. 11) is DENIED.

      3.      The Clerk of Court is directed to notify the Court of Appeals of its ruling in

             accordance with Rule 24(a)(4) of the Federal Rules of Appellate Procedure.

      DONE and ORDERED in Tampa, Florida, this 5th day of October, 2020.




Copies Furnished To:
Counsel/Parties of Record




                                            2
